 



EXHIBIT 10.6

EXECUTIVE BONUS PLAN OF
MGIC INVESTMENT CORPORATION
(the “Company”)

The Executive Bonus Plan of the Company in effect for 2004 (which is not
contained in a formal plan document), applied to certain officers of the
Company, including the executive officers of the Company identified in the
Form 10-K for the year ended December 31, 2004. Under the Executive Bonus Plan,
bonuses were awarded based on corporate performance and the individual
performance of the executive officer during the year. The maximum bonus that an
executive officer could receive ranged from 120% to 200% of the officer’s base
salary as of the end of 2004. The officer could elect to receive up to one-third
of the bonus in restricted stock of the Company that vested in one year. For
each share of restricted stock so elected, the Company awarded one and one-half
shares of restricted stock that vested in three years.

 